                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                                       450 Golden Gate Avenue
                                       San Francisco, CA 94102
                                       ___________________
                                         www.cand.uscourts.gov

Susan Y. Soong                                                             GENERAL COURT NUMBER
   CLERK OF COURT                                                                      415-522-2000

                                            August 5, 2019



Jamie Danielle Wells
McGuireWoods LLP
Two Embarcadero Center, Suite 1300
San Francisco, CA 94111

Counsel for Wells Fargo Bank

Re: Pena v. Wells Fargo Bank, N.A.
   19-cv-04065-JCS

Dear Counsel:

       This matter has been randomly assigned to United States Chief Magistrate Judge Joseph C.
Spero for all purposes including trial.

        The magistrate judges of this district have been designated to conduct any and all proceedings
in a civil case including a jury or nonjury trial and to order the entry of a final judgment, upon the
consent of all parties.

        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. All parties are requested to complete the attached form
documenting either consent or declination and e-file it with the Court by August 19, 2019. This form
can be found on the Court’s website at www.cand.uscourts.gov. Please note that any party is free to
withhold consent to proceed before a magistrate judge without adverse substantive consequences.

                                                    Susan Y. Soong
                                                    Clerk, United States District Court

                                                    _______________________
                                                    Karen Hom, Deputy Clerk to
                                                    Chief Magistrate JOSEPH C. SPERO
                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        EDUARDO PENA,
                                   6                                                        Case No. 19-cv-04065-JCS
                                                       Plaintiff,
                                   7
                                                v.                                          CONSENT OR DECLINATION
                                   8                                                        TO MAGISTRATE JUDGE
                                        WELLS FARGO BANK, N.A.,                             JURISDICTION
                                   9
                                                       Defendant.
                                  10

                                  11          INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                       consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.
                                  13

                                  14          ( )      Consent to Magistrate Judge Jurisdiction
                                  15
                                                       In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to
                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial
                                       and entry of final judgment. I understand that appeal from the judgment shall be taken directly to
                                  17   the United States Court of Appeals for the Ninth Circuit.
                                  18                  OR
                                  19
                                              ( )     Decline Magistrate Judge Jurisdiction
                                  20
                                                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United
                                  21   States magistrate judge conduct all further proceedings in this case and I hereby request that this
                                       case be reassigned to a United States district judge.
                                  22

                                  23   DATE: ________________                                 NAME:
                                  24                                                   COUNSEL FOR
                                                                                       (OR “PRO SE”):
                                  25

                                  26
                                                                                                                       Signature
                                  27

                                  28
